Citation Nr: 1307835	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis of the lumbar spine with recurrent back pain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a neurological disorder secondary to osteoarthritis of the lumbar spine with recurrent back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 20 percent.  

A TDIU claim is part of an increased rating claim when that claim is raised by the record; however, as indicated in an April 2006 VA examination, the Veteran retired in 1998 secondary to a wholly unrelated and non-service connected condition, therefore the issue of TDIU need not be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This matter was before the Board in December 2010, when the case was remanded for additional development.  That development has been accomplished.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The issue of service connection for a neurological disorder secondary to osteoarthritis of the lumbar spine with recurrent back pain is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's lumbar spine disorder is manifested by pain and limitation of flexion to no less than 70 degrees.






CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for osteoarthritis of the lumbar spine with recurrent back pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 and 5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in November 2002.  VA examinations were obtained in September 2006, and January 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

This matter was before the Board in December 2010, when the case was remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The purpose of this remand was to obtain any outstanding private and/or VA treatment records, and to obtain a VA examination.  All of the actions previously sought by the Board through its prior development request have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in March 2012 which continued the previous denial.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Laws and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for residuals of a low back injury was granted with a 10 percent rating in a December 1998 rating decision.  The rating was raised to 20 percent in August 2001 based upon rating criteria in effect at that time (described in greater detail below).  A claim for an increase in the evaluation of this condition was received from the Veteran in August 2006 and, in a November 2006 rating decision, a rating in excess of 20 percent was denied.  The Veteran asserts that his symptoms warrant a rating in excess of 20 percent.  

The Veteran was granted a 20 percent rating based upon the criteria which were in place prior to September 26, 2003.  At that time, a 10 percent disability rating was warranted for a slight limitation of motion of the lumbar spine.  A 20 percent disability rating was warranted for moderate limitation of motion and a 40 percent disability rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to September 26, 2003).  As the claim for increase was filed after the effective date of the new criteria, the old criteria are not for application.

Under the present formula, a disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, DCs 5235-5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999). 

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Factual Background

The Veteran was afforded a VA examination in September 2006.  During the examination, the Veteran explained that his pain increased with bending and ambulation and that there was no radiation of pain.   The Veteran described a flare-up which lasted for two months in February 2005.  He described increasing flare-ups and radiation of pain.  There was no history of fatigue, weakness or spasm.  The Veteran reported decreased motion, stiffness and pain.  He described severe flare-ups every three to four months which lasted one to two weeks.  

The Veteran stated that his flare-ups did not changes his ability to function much at all and explained that he could still walk his dog during flare ups.  There were no incapacitating episodes which required bed rest prescribed by a physician.  Physical examination revealed no spasm, atrophy, guarding, or weakness.  Pain with motion, tenderness, and weakness were found but were not severe enough to be responsible for abnormal gait or abnormal spine contour.  Inspection of the spine revealed no gibbus, kyphosis, list, lordosis, scoliosis or reverse lordosis.  Lumbar flattening was found.  There was no thoracolumbar spine ankylosis.  

Range of motion testing revealed flexion from 0 to 90 degrees, with pain beginning at 65 degrees.  Extension was between 0 and 30 degrees with no pain.  Lateral flexion was from 0 to 30 degrees bilaterally with some pain.  Lateral rotation was from 0 to 30 degrees. There was no additional loss of motion on repetitive use of the joint.  Diagnoses of lumbar degenerative disease and degenerative disc disease with sciatica, were provided.  

Private treatment notes dated in April 2010 demonstrate normal neurological findings and normal spine range of motion.  There was normal lordosis and stability.  Private treatment records also included treatment records between May and August 2010 demonstrated normal range of motion but noted low back pain.

The Veteran was afforded a VA examination in January 2011.  The Veteran stated that he experienced constant pain with radiation to the groin.  The Veteran described a history of mild fecal incontinence, erectile dysfunction, numbness, parethesias, leg or foot weakness, falls and unsteadiness.  The Veteran described a history of fatigue, decreased motion, stiffness, weakness, spasm and spine pain in the center of the lumbar spine which was described as severe and constant.  

Physical examination revealed no gibbus, lumbar flattening or reverse lordosis.  Lumbar lordosis and scoliosis were noted.  No thoracolumbar ankylosis was found.  Muscle spasm, localized tenderness or guarding were not severe enough to be responsible for abnormal gait or abnormal spine contour.  

Range of motion testing revealed flexion to 70 degrees, extension from 0 to 10 degrees, left lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral flexion and rotation to 30 degrees, respectively.  There was objective evidence of pain on active range of motion.  There was no additional limitation after three repetitions of range of motion testing.  A diagnosis of severe degenerative disc disease of the lumbar spine was provided.  The examiner noted that this affected the Veteran in that it decreased mobility and strength, caused pain, and caused him problems lifting and carrying.  He described problems vacuuming, cooking, doing dishes, and trouble with yard work, all due to pain.  

February 2011 private treatment notes revealed normal lumbar spine on examination and normal range of motion.  Weight loss was discussed and the Veteran stated that he noticed increased pain with weight gain.  

The Veteran was found to have a normal range of motion in April 2011 private treatment notes.  
May and August 2011 treatment notes reported painful extension, rotation, and side bending as well as restricted extension, rotation and side bending.  

October and November 2011 private treatment notes reported painful extension, flexion and rotation, but did not note limits in the Veteran's range of motion.  

Analysis

To merit a disability rating in excess of 20 percent, forward flexion of the low back must be 30 degrees or less, or favorable or unfavorable ankylosis of the entire thoracolumbar spine must be shown.  Throughout the period of appeal, every measurement of forward flexion exceeded 30 degrees, even upon consideration of actual functional impairment from pain, weakness, fatigue, or lack of coordination with repeated movement.  No ankylosis has been shown.  The lumbar spine disability has not been productive of any incapacitating episodes requiring bed rest prescribed by a physician.  

The application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of weakness, fatigability, and limited motion.  This functional impairment, however, is considered by the disability rating assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the lumbosacral spine disability, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability. The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment due solely to the lumbar spine has not been shown. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased evaluation for osteoarthritis of the lumbar spine with recurrent back pain is not warranted.  


ORDER

Entitlement to an increased evaluation for osteoarthritis of the lumbar spine with recurrent back pain is denied.





REMAND

The Veteran is presently diagnosed with neuritis and a progressive neurological deficit is reported in treatment notes.  See Center for Pain December 2010 and July 2011 treatment notes.  In his January 2011 VA examination, the Veteran described a history of mild fecal incontinence.  The examiner noted, however, that the Veteran's urinary and bowel symptoms were likely unrelated to his spine disorder, but provided no rationale.  

38 C.F.R. § 4.71a, Code 5237, Note 1 mandates that neurological symptoms be considered separately when such symptoms are associated with a spine disorder.  

The evidence of record includes multiple references to neurological symptoms, the etiology of which is unclear.  A VA examination is in order to determine whether service connection for a separate rating for the Veteran's neurological symptoms is warranted.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA neurological examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review."

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a neurological disorder is related to or aggravated by the Veteran's service-connected lumbar spine disorder.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


